Response to Amendment
	The amendment filed 3/12/2021 has been entered. 

ALLOWANCE
Claims 1, 3-4, 6, 8, 10-15, 17, and 19-23 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a lamp for a vehicle comprising: a light source; a first lens unit in which a first image shape is formed inside thereof; and a second lens unit in which a second image shape is formed inside thereof, wherein the first lens unit and the second lens unit are formed to overlap when viewed from an outside of the lamp, wherein an optic or an etched portion is formed on the first image shape of the first lens unit, and light emitted from the light source is discharged to the outside along the first image shape, wherein the first lens unit comprises two lenses, the two lenses being in surface contact with each other and contacting surfaces of the two lenses being engraved to form the first image shape, and wherein the second lens unit comprises two lenses, the two lenses being in surface contact with each other and contacting surfaces of the two lenses being engraved to form the second image shape with respect to claim 1; 
A lamp for a vehicle comprising: a light source; a first lens unit in which a first image shape is formed inside thereof; and a second lens unit in which a second image shape is formed inside thereof, wherein the first lens unit and the second lens unit are formed to overlap when viewed from an outside of the lamp, wherein the first image shape of the first lens unit and the second image shape of the second 3Application No.: 16/553,689Docket No.: SL3-630RCE lens unit have different slopes from each other, thereby generating a three-dimensional light emission image, wherein the slopes of the first image shape claim 14; and 
A lamp for a vehicle comprising: a light source; a first lens unit in which a first image shape is formed inside thereof; and a second lens unit in which a second image shape is formed inside thereof, wherein the first lens unit and the second lens unit are formed to overlap when viewed from an outside of the lamp, wherein the first image shape of the first lens unit and the second image shape of the second lens unit have different slopes from each other, thereby generating a three-dimensional light emission image, wherein the slopes of the first image shape and the second image shape are formed in opposite directions to each other, wherein the first lens unit comprises two lenses, the two lenses being in surface contact with each other and contacting surfaces of the two lenses being engraved to form the first image shape, and wherein the second lens unit comprises one lens having an engraved surface to form the second image shape, the engraved surface of the one lens being in contact with a reflecting plate with respect to claim 21 as specifically called for in the claimed combinations.
The closest prior art, Ortega (US 2019/0391321), teaches a lamp for a vehicle comprising: a light source; a first lens unit in which a first image shape is formed inside thereof; and a second lens unit in which a second image shape is formed inside thereof, wherein the first lens unit and the second lens unit are formed to overlap when viewed from an outside of the lamp, wherein an optic or an etched portion is formed on the first image shape of the first lens 
However, Ortega, does not include herein the second lens unit comprises two lenses, the two lenses being in surface contact with each other and contacting surfaces of the two lenses being engraved to form the second image shape, and the first image shape of the first lens unit and the second image shape of the second lens unit have different slopes from each other, thereby generating a three-dimensional light emission image as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Ortega reference in the manner required by the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402.  The examiner can normally be reached on Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENG SONG/Primary Examiner, Art Unit 2875